Bartley, J.,
announced the opinion of the court. The act under which Harper was indicted expressly provides that in such cases the prosecution may be commenced by indictment as well as by a written complaint under oath or affirmation before a justice of the peace or mayor. In this case it was not necessary, in order to give the common pleas jurisdiction, that a preliminary examination before a justice of the peace or mayor should have been made. "When such preliminary examination is had the statute provides the manner in which the accused shall be charged, but does not, when prosecutions under the act are by indictment, make it necessary to have such preliminary examination.
"We find no error in the record in this case, and therefore overrule the motion.
Swan, Brinkerhoee, Bowen, and Scott, JJ., concurred.